Citation Nr: 0721399	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-25 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Merchant Marine from August 1942 to March 1943 and with the 
Navy from January 1944 to October 1946 with subsequent 
reserve service.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
Board granted the veteran's representative's motion to 
advance the case on the Board's docket due to the appellant's 
advanced age.

Although the RO reopened the appellant's claim and conducted 
a de novo review in June 2005, the question of whether new 
and material evidence has been received to reopen such claim 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  


FINDINGS OF FACT

1.  An unappealed rating decision in March 2002 declined to 
reopen the veteran's claim seeking service connection for 
bilateral hearing loss, which was previously denied (in April 
1990) because any current hearing loss was not shown to be 
related to service.

2.  Evidence received since the March 2002 rating decision 
tends to show that the veteran has bilateral hearing loss 
that may be associated with service, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for bilateral hearing loss, and 
raises a reasonable possibility of substantiating the claim.

3.  Hearing loss disability was not present at the time of 
the veteran's discharge from service; sensorineural hearing 
loss was not manifested in the first postservice year; and 
any current hearing loss disability is not shown to be 
related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim to establish service connection for bilateral hearing 
loss may be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Initially, the Board notes that a July 2004 letter provided 
the appellant with notice regarding the definition of new and 
material evidence and what information was necessary to 
reopen his claim for service connection for bilateral hearing 
loss as is required by Kent v. Nicholson, 20 Vet. App. 1 
(2006). The Board finds that, inasmuch as the determination 
below reopens the claim, any error in the notice content or 
timing on that aspect of the appeal is harmless.

Regarding the underlying claim of service connection for 
bilateral hearing loss, the appellant was advised of VA's 
duties to notify and assist in the development of the claim 
prior to the initial rating decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A July 2004 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding her 
claim. He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process. Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.   

The veteran's pertinent treatment records have been secured.  
The appellant has not identified any other pertinent evidence 
that remains outstanding. Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim. 
 



B.  Factual Background

Evidence of record at the time of the March 2002 rating 
decision included service medical records (SMRs) from January 
1944 to May 1946 that were negative for complaints, findings, 
treatment, or diagnosis of bilateral hearing loss.  Upon 
entrance and separation examinations, the veteran's hearing 
was found to be normal bilaterally.  (He received perfect 
scores on watch, coin click, whispered voice, and spoken 
voice tests.)  

October 1998 private audiometry indicated that the veteran 
had bilateral hearing loss.  

Evidence added to the record since March 2002 includes a 
private June 2004 statement and audiological evaluation, a 
lay statement dated June 2004, VA Compensation and Pension 
Audio Examinations dated September 2004 and April 2005, and a 
June 2005 VA medical opinion.

In June 2004, T.H., M.D., of Brevard Ear, Nose & Throat 
Center rendered an audiological evaluation and opinion.  In 
the letter, the physician discussed the veteran's history of 
loud noise exposure in the service.  The audiogram revealed a 
mild to severe sensorineural hearing loss.  Speech 
discrimination of the right ear was 48 percent at 70 dB; 
speech discrimination of the left ear was 52 percent at 70 
dB.  T.H. ultimately concluded that the veteran's current 
hearing loss was "as likely as not a result of exposure to a 
high noise environment while on active duty with the United 
States Navy."

In July 2004, the veteran sent a response to the rating 
decision which further described his duties as a Navy 
serviceman as well as his time in the U.S. Merchant Marine 
Academy.  While attending the Academy in 1942, the veteran 
was assigned as a Cadet-Midshipman to a merchant ship which 
participated in the invasion in North Africa.  During his 
naval service, his primary duty aboard the naval ships was 
Engineering Officer, which required a significant portion of 
his time in engineering spaces, including the engine and fire 
rooms.  

A June 2004 statement from lay witness C.A. claimed that he 
had known the veteran for over 55 years and had noticed the 
veteran's hearing loss within the last 7 to 8 years.

On September 2004 VA Compensation and Pension Audiological 
examination, the examiner did not review the veteran's claims 
file.  She stated his last military noise exposure was 58 
years before and noted that he had not reported any civilian 
noise exposure.  Puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
70
75
LEFT
25
25
60
70
70

Speech audiometry revealed speech recognition ability of 66 
percent at 80 dBHL in the right ear and of 72 percent at 80 
dBHL in the left ear.  Puretone test results showed a 
moderate to severe high frequency sensorineural hearing loss; 
speech reception thresholds were consistent with the puretone 
findings.  The examiner ultimately concluded that, "although 
early changes in hearing cannot be ruled out, it is not as 
least as likely as not that today's findings were the result 
of military noise exposure.  The current hearing loss 
configuration suggested the probable effects of presbycusis 
in later years."

In April 2005, the September 2004 VA audiologist reviewed the 
veteran's entire claims file and issued a second opinion.  
She found that:
	
[I]t is at least as likely as not that some initial and 
early changes in hearing could have occurred as a result 
of military noise exposure, however, given the current 
hearing loss configuration, period of time since 
military noise exposure, and military records for twenty 
years after service that documented no ear related 
problems, the hearing loss was more likely than not 
related to the effects of presbycusis.

After reviewing the veteran's file in June 2005, D.D., D.O. 
issued an opinion.  He found that it was unquestionable that 
some of the veteran's hearing loss was related to aging or 
presbycusis.  He opined:

It is impossible to state whether or not the patient did 
have some degree of loss especially in high frequencies 
upon his discharge from the military which would make 
partially some of this loss related to his military 
service but the amount of loss of hearing for this 
period of time be it the degree of loss of hearing that 
is noted today that probably did not exist at the time 
of his discharge from service.  Truthfully, a patient 
that had this degree of loss would have more than likely 
requested and required some type of aid in his hearing 
if he had this degree of loss throughout the entire 
period from 1946 until now.  This suggests to me that 
much of the loss is related to effects of aging on the 
ear rather than acoustic trauma.

At the April 2007 Travel Board hearing, the veteran described 
his civilian noise exposure more in depth than he had in 
previous statements.  According to the veteran, he spent his 
years post service performing office tasks as an engineer for 
various companies.  He testified that he first started 
noticing a hearing loss in the 1960s, but he did not seek 
treatment until the 1990s; he has been issued hearing aids by 
VA.  His wife also testified at the hearing.  She noticed her 
husband's hearing loss within the first couple years of their 
marriage; the couple was married in 1946.

C.  Legal Criteria and Analysis

Historically, a rating decision in April 1990 denied the 
veteran's claim seeking service connection for bilateral 
hearing loss finding that there was no evidence of a nexus 
between a present disability and service.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  The most recent final denial in this case was a 
March 2002 rating decision which declined to reopen the 
veteran's claim.  He also did not appeal this decision and it 
became final.  Id.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Fortuck v. Principi, 
17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. 
App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence or aggravation of organic disease of the nervous 
system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Hearing loss is defined by regulation.  For the purpose of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Reopening of the Claim

Because the veteran's claim was previously denied based on a 
finding that there was no evidence of a nexus between service 
and bilateral hearing loss, for evidence to be new and 
material, it would have to show such a nexus between service 
and his present disability.  

In June 2004, the veteran submitted a letter from T.H., M.D., 
of the Brevard Ear, Nose & Throat Center which opined that 
the veteran's current bilateral hearing loss was a result of 
his high noise exposure in the service.  This evidence is 
"new" because it was not previously of record.  It is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim: Dr. T.H.'s letter 
relates bilateral hearing loss to the veteran's military 
service.  See Guerriri v. Brown, 4 Vet. App. 467, 470-471 
(1993); see also Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  The Board is not compelled to accept this opinion as 
competent and credible upon de novo review (when it can 
assess the credibility and weight of all of the evidence); 
however, it must presume its credibility and competence when 
deciding whether to reopen the case.  Guerriri, 4 Vet. App. 
at 471; Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. App. 
at 513.  Accordingly, the evidence is new and material and 
the claim seeking service connection for bilateral hearing 
loss may be reopened. 

De Novo Review-Entitlement to Service Connection for 
Bilateral Hearing Loss

At the outset, the Board finds that the veteran is not 
prejudiced by its proceeding with de novo review of this 
claim without returning the case to the RO for initial de 
novo consideration upon the Board's reopening of the claim.  
The RO already adjudicated the matter on the merits in June 
2005 before the appeal was certified for Board review. 

Even though it can be conceded that the veteran had noise 
exposure in service and has current bilateral hearing loss, 
the record still does not establish that there is a nexus 
between such injury and his current bilateral hearing loss.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The record contains a June 2004 opinion from T.H., M.D., that 
supports the veteran's claim and September 2004, April 2005 
and June 2005 VA opinions that are against his claim.  When 
evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The June 2004 private opinion merely restates the veteran's 
service history and the results of the audiometry and creates 
a connection between the two without providing a rationale.  
The Court of Appeals for Veteran Claims recently held that 
"a mere conclusion by a medical doctor is insufficient to 
allow the Board to make an informed decision as to what 
weight to assign to the doctor's opinion."  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Moreover, the doctor 
failed to consider alternative factors for the veteran's 
bilateral hearing loss, such as age.  It appears from the 
letter that the opinion provider did not review the veteran's 
claims file; hence, his opinion was not based on a review of 
the veteran's full medical history as shown in the claims 
folder.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(finding that a physician's access to the claims file is an 
important factor is assessing the probative value of a 
medical opinion).

Even though the September 2004 VA audiologist did not have 
the veteran's file to review and found that early changes in 
the veteran's hearing could not be ruled out, she ultimately 
concluded that the veteran's current hearing loss was not 
service connected due to the fact that his last military 
noise exposure was 58 years prior to the examination.  The 
same audiologist conducted a thorough review in April 2005 of 
the veteran's claims file and clarified her earlier opinion 
by concluding that the evidence was insufficient to find a 
nexus between any in service hearing loss and his current 
bilateral hearing loss.  Based on the current hearing loss 
configuration; the fact that military records from the 
veteran's reserve service for 20 years after active service 
documented no ear related problems; and the lengthy period of 
time since military noise exposure, she concluded that 
"hearing loss was more likely than not related to the 
effects of presbycusis."  See Stefl, 21 Vet. App. at 123 
(finding that an examination report is adequate where it 
describes the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).; see 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(finding, in a claim alleging that disability was aggravated 
by service, that a lengthy period of time between service and 
the earliest postservice clinical documentation of the 
disability for which service connection is sought is of 
itself a factor for consideration against a finding for 
service connection).

In addition to the September 2004 and April 2005 VA opinions, 
in June 2005, D.D., D.O., conducted an examination and issued 
an opinion.  Like the April 2005 examiner, he conducted a 
thorough review of the veteran's claims file and noted the 
conflicting medical opinions; he ultimately concluded that 
the veteran's current bilateral hearing loss was related more 
to age rather than to any in service noise exposure.  He 
found important the length of time that transpired from 
military noise exposure that was absent any complaints of 
hearing loss.  See Maxson, 230 F.3d at 1333.

The veteran's and his wife's statements relating bilateral 
hearing loss to noise exposure in service are not competent 
evidence, as they are laypersons, and lack the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the four medical opinions, those provided by the 
April 2005 and June 2005 VA examiners must be given the 
greater probative weight, as they are supported by a thorough 
review of the claims file; give detailed findings regarding 
why they did not believe there was a nexus between the 
veteran's current hearing loss and in service noise exposure; 
and provide a better explanation of the rationale for the 
opinions given.  As the preponderance of the evidence is 
against the claim, it must be denied.


ORDER

The appeal to reopen a claim for service connection for 
hearing loss is granted; service connection for bilateral 
hearing loss is denied on de novo review.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


